Citation Nr: 1820536	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and G.B.


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim is currently under the jurisdiction of the Cleveland RO. 

In July 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a November 2016 decision, the Board denied entitlement to service connection for ischemic heart disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2017 Order and pursuant to a Joint Motion for Remand (JMR), vacated the November 2016 denial and remanded the case to the Board.  


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass or serve in the inland waters of the Republic of Vietnam.

2.  There is no credible evidence that the Veteran was exposed to herbicides through regular and repeated duties flying on, or maintaining, contaminated former Operation Ranch Hand C-123 aircraft.  

3.  There is no credible evidence that the Veteran's duties in the 56th supply squadron on the Nakhon Phanom Royal Thai Air Force Base (RTAFB) in Thailand exposed him to herbicides.  His personnel records indicate that his duties involved researching routine and priority documents and uploading data into a computer; setting up the warehouse locating system and potentially picking up incoming part from Air Freight.  There is no credible evidence that the Veteran served on the perimeter base.  

4.  Ischemic heart disease did not have its onset in service and is not otherwise related to service, to include alleged herbicide exposure.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

The Veteran was not afforded a VA examination in regard to his claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, a medical examination addressing the Veteran's claim is unnecessary in this case because, even though there is current disability, there is no credible evidence of an "in-service event, injury or disease," which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

II.  Service Connection

The Veteran has contended that he is entitled to service connection for ischemic heart disease on the basis that he was exposed to Agent Orange herbicides in service.  Specifically, the Veteran contends that while stationed in Thailand, he was exposed to herbicides when he: (1) went on several recovery missions into Vietnam; (2) was briefly transported to Vietnam following the riots after the assassination of Martin Luther King, Jr.; (3) handled barrels of Agent Orange; (4) was on guard duty a mile off of base; and (5) worked on C-123 aircraft. 

Specific listed conditions are subject to service connection when diagnosed in herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116.  To be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country or otherwise set foot on the landmass.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant must have been present within the land borders of Vietnam at some point in the course of his military duty to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ). 

In addition, VA has also established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of U.S. servicemen in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5(b).

Although the Veteran's DD 214 indicates that he received the Vietnam Service Medal, a review of his personnel records does not indicate any service in Vietnam.  A Personnel Information Exchange System (PIES) response indicates that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  His personnel records indicate foreign service in Thailand and Germany only.  The Veteran contends that his service in Vietnam was for brief periods of time and therefore may not be documented.  In that regard, the Veteran contends that he went on recovery missions to Vietnam and also was transported there due to the riots following Martin Luther King, Jr.'s assassination.  See September 2011 Notice of Disagreement.  However, VA must have some competent and credible proof of the Veteran's service in Vietnam.  He has not provided any corroborative proof of his Vietnam service and his personnel records do not support any proof of his travels to Vietnam, in fact they specifically identify the foreign countries in which he visited and Vietnam is not listed.  Presumptive service connection as an herbicide exposed Veteran in Vietnam would therefore not be applicable.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The October 2017 JMR specifically focuses on the Board's analysis of the Veteran's potential herbicide exposure while stationed in Thailand.  The following discussion provides a more in depth explanation as to why the Board does not find the Veteran's accounts of being exposed to herbicide agents near the perimeter of the Thailand base to be credible.

In regard to his exposure while stationed in Thailand, the Veteran's personnel records indicate that his primary duties were limited to researching, uploading data into a computer and setting up the warehouse locating system.  It also indicated that the Veteran expressed interest in possibly working on weekends to pick up incoming parts from Air Freight.  None of these duties involve service as a security policeman, security patrol dog handler, member of the security police squadron or any other position which would otherwise place him near the air base perimeter.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5(b).

Further, the Veteran testified at the Board hearing that he was exposed to C-123 aircraft that participated in Operation Ranch Hand (the code name given to defoliant and anti-agricultural operations carried out with tactical herbicide agents).  See Board Hearing Transcript, pp.8-10.  Specifically, the Veteran contends that he loaded crates onto the C-123 aircraft while in his position as a supply specialist.  He alluded that he also physically handled containers of Agent Orange and loaded them onto the planes.  He does not specify how he identified that he handled Agent Orange.  Again, the Veteran's personnel records do not support the Veteran's claim that his duties involved regular and repeated duties aboard Operation Ranch Hand C-123 aircraft.  Therefore, the Board finds that the Veteran's statements that he handled Agent Orange and/or was involved in Operation Ranch Hand to not be credible.  

The Veteran testified at the videoconference Board hearing that he was periodically ordered to guard duty in a fox hole one mile away from the base.  See Board Hearing Transcript, pp. 11-13.  When asked whether there was any vegetation or trees in the area in which he was placed, he responded that he was "over a gulley."  Again, there is no corroborative evidence (via records or via lay buddy statements) that the Veteran was present around the perimeter of the air base and thereby exposed to herbicides, and in fact, the Veteran's assigned duties are inconsistent with such activities.  

As noted above, the Veteran's personnel records in this case are quite descriptive, to the point of documenting when the Veteran expressed interest in doing extra work outside of his normal duties of office related work.  That being the case, the Board finds that if the Veteran was required to be on guard duty near the perimeter of the base, the personnel records would have documented such an occurrence.  His records did not.  As such the Board finds the Veteran's recollection of these events not credible without such corroboration.  

The Veteran also submitted articles which support the contention that the orange barrels used to store Agent Orange were also used as showering devices for the U.S. military; the spraying of the herbicides in Thailand went airborne and affected more than just those stationed at the base perimeters; and planes that were a part of the Veteran's unit were sent to Vietnam.  However, the Board finds that none of these articles provide competent or credible evidence of the Veteran's exposure to herbicide.  First, the article regarding Agent Orange bins being used for showers applied to those stationed in Long Binh.  The Veteran was not present in Long Binh.  Second, the magazine cover which depicted the spraying of herbicides and which the Veteran asks the Board to interpret as implying that herbicide spraying was airborne and affected more than just those at the perimeter is speculative and not corroborated by any scientific ideology.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010)(a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Third, the Veteran's contends that aircraft which were a part of his unit flew to and from Vietnam and that he was exposed through his duties as a supply specialist.  However, even if there were herbicide exposed aircraft which were housed at the air base in which the Veteran was stationed, there is no corroborative or credible evidence that the Veteran had contact with that particular aircraft as part of his duties.  His detailed performance evaluations do not indicate that his position required access to the aircraft at any point.  

As stated above, the Veteran has alleged exposure to herbicides on several bases, but has not submitted any competent or credible evidence to support his allegations.  The Veteran is entitled to the benefit of the doubt; however, the Veteran must provide some credible foundation on which the Board to rely.  The Veteran has not provided such evidence.  All of the Veteran's records point to the conclusion that he did not travel to Vietnam and that his service in Thailand did not involve exposure to herbicide agents.  The Board finds the Veteran's attempts to place himself in environments in which the VA has found to be associated with herbicide use to be unconvincing, at best.  Ultimately, the Board does not find the Veteran's various accounts of herbicide exposure credible.  

The JMR also attaches some significance to the Veteran's July 2003 stroke and resultant vascular cognitive impairment.  The JMR notes that a July 2013 VA mental health note indicates that the Veteran's limitations include "deficit in intellectual functioning," and requests that the Board address the credibility of the lay statements.  It is unclear as to what positive inferences the parties expect the Board to infer from this fact.  Indeed, the Board has specifically addressed the Veteran's various contentions related to his exposure to herbicide agents and found that none of them are credible.  It is inconceivable that more recent "deficits in intellectual functioning" would serve to make his statements any more credible.  
In February 2018, the Veteran, through his representative, submitted a brief which reemphasized many of the Veteran's previous contentions.  First, the representative challenges the Board's rejections of the Veteran's testimony which attempted to place him in-country, Vietnam, and near the perimeter of the base on Thailand.  The Veteran argues that his official duties of "researching routine and priority documents," meant that his duties "might include traveling to Vietnam to recover sensitive information if necessary."  Emphasis added.  Second, the representative argues that a Veteran's lay statement that puts him in-country Vietnam, even if albeit only temporarily, is sufficient to establish herbicide exposure as long as there is no evidence to the contrary.  Third, the representative contends that the Veteran was required to be near the base perimeter when he was periodically required to unload cargo from C-123s and C-124s.  Fourth, the representative contends that the VA's Thailand herbicide policy should be applied broadly and reasonable doubt should be given to the fact that the Veteran likely visited the base perimeter in his "lengthy period of time [at the Thailand base]."  

The Board will address the representative's contentions in order.  First, the Board rejects the representative's argument that the Veteran's official duties might have required him to travel to Vietnam.  The Board's responsibility is one grounded in the facts and law - not influenced by possibility, but rather probability.  The Veteran appears to have taken a kitchen sink approach throughout the claims process and the Board has found him incredible.  Although Veterans are entitled to the benefit of reasonable doubt, this does NOT imply that the VA grants benefits based on Veterans who "might have" had herbicide agent exposure or that credibility is not a major factor in the Board's analysis.  Second, the Board rejects the arguments that a Veteran's mere statement that he went on shore while serving on a ship docked near Vietnam is analogous to the instant facts.  In that regard, the CREDIBLE statements of Veterans go a long way in certain circumstances where the issue is whether the Veteran had in-country Vietnam service.  The Board is tasked with weighing the facts and determining competency, credibility and weight of the relevant facts.  Again, the Board has found the Veteran's statements not credible and therefore inadequate to prove in-country Vietnam service.  Third, for the reasons already noted above the Board again rejects the Veteran's argument that he was placed near the perimeter while supposedly unloading C-123s.  Fourth, the broad and liberal application of the VA's Thailand herbicide policy that the Veteran is asking the Board to afford him is not in line with the spirit for which the policy was created.  In that regard, the Veteran is asking the Board to infer that since he was stationed on a Thailand Air Force base, then it is reasonable to assume that he visited the base perimeter in his various travels.  However, the VA's policy which requires evidence of proof near the perimeter was created to distinguish those Veterans who were actually exposed to herbicide agents from those who happened to serve on the base and whose exposure was unlikely or improbable.  If the VA's research concluded that everyone stationed at the Air Force bases was exposed in some way or another, its policy would reflect as much.  It does not.  As discussed above, the Board finds that the Veteran's duties did not put him near the perimeter of the base.  In sum, the Board finds the Veteran's self-serving statements to lack credibility and this lack of credibility outweighs any benefit of the doubt to which the Veteran would be entitled.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.
 § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Here, there is evidence that the Veteran had a disability during the period on appeal - namely ischemic heart disease.  However, the preponderance of the evidence is against a finding that he was exposed to herbicides.  
The Veteran's service treatment records do not include any complaints, treatment or diagnoses of ischemic heart disease.  Nor is there evidence of continuity of symptoms since service.  The Veteran does not contest and the medical evidence indicates that the Veteran was not diagnosed with any heart problems, until approximately 1991, or about 20 years after separation from service. 

The Veteran was afforded an Agent Orange examination in March 2013.  The clinician noted the Veteran's report of Vietnam service.  No findings were made regarding whether the Veteran was exposed to Agent Orange.  

The Board acknowledges the Veteran's assertions that his ischemic heart disease is the result of his military service.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of ischemic heart disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds such an opinion particularly problematic in light of the absence of a continuity of symptoms from service and the inherent complexity of diagnosing ischemic heart disease without complex testing methods.  As such, the Board affords the Veteran's statements regarding a link between his current ischemic heart disease and his military service no probative weight.

In sum, there is no competent evidence which establishes that the Veteran was exposed to Agent Orange during service.  Although the Veteran alleges the exposure in several different environments, none of the exposures have been corroborated by independent sources, which the Board finds would be capable of being corroborated by personnel records.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2017); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was exposed to herbicides during service, and he is not entitled to service connection for ischemic heart disease based on an herbicide exposure theory.


ORDER

Entitlement to service connection for ischemic heart disease is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


